INFINITY AUGMENTED REALITY, INC.

45 Broadway, Sixth Floor

New York, New York 10006

 



 

May 30, 2013

 

 

 

Mr. Avrohom Oratz

 

Brooklyn, New York

 

Dear Mr. Oratz:

 

On behalf of the Board of Directors of Infinity Augmented Reality, Inc., we
reluctantly accept your resignation as President, Chief Executive Officer, and
Director, effective immediately.

 

Your leadership of the Company under difficult circumstances, and your
pioneering efforts in focusing the Company in its current direction, are deeply
appreciated by the Board and shareholders.

 

The Company values your services and wishes to retain them upon the following
terms and conditions:

 

1. For the period from June 1, 2013 through August 31, 2013, you will serve as a
consultant to the Company on a substantially full time basis. During such
period, the Company will pay your salary as provided under your most recent
Employment Agreement, and all other benefits which you were receiving on the
date of your resignation.

 

2. For the period from September 1, 2013 to November 30, 2013, you will serve as
a consultant to the Company for such reasonable hours and times as the Chief
Executive Officer of the Company may determine. On September 1, 2013, the
Company will pay you a lump sum payment (net of applicable payroll taxes)
equivalent to the total payments made to you during the prior three month period
for your salary as provided under your most recent Employment Agreement. During
such period, the Company will also pay all other benefits which you were
receiving on the date of your resignation.

 

3. You shall be entitled to paid health insurance with the Company upon terms
and conditions similar to those of other executive employees for the period
through May 31, 2014.

 

4. You shall be granted non- qualified options to purchase 100,000 shares of
Common Stock under the Company’s 2013 Equity Incentive Plan, at an exercise
price of $0.405 per share, which options shall vest on December 1, 2013 and
expire on May 29, 2018.

 

5. Any restrictions contained in Section 5.1(a) of your most recent Employment
Agreement shall terminate on December 1, 2013.

 



 

 

 

 

If the above correctly sets forth our understanding, would you please sign and
return one copy of this letter.

 



  Very truly yours,       INFINITY AUGMENTED REALITY, INC.       By:  /s/ ENON
LANDENBERG       ENON LANDENBERG
  President and Chief Executive Officer

 

AGREED & ACCEPTED:                             /s/ AVROHOM ORATZ         AVROHOM
ORATZ                

 



 

 